Citation Nr: 0107085	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-06 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cataracts.  

2.  Entitlement to service connection for right eye myopia 
and left eye astigmatic presbyopia.  

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of multiple imbedded foreign bodies in the left 
eye conjunctiva and the right eye cornea.  

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a cervical spine anterior fusion.  

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound to the left arm with 
retained foreign bodies.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In June 1998, the RO, in 
pertinent part, granted service connection for residuals of 
an eye injury and evaluated the disability as 0 percent 
disabling effective from June 16, 1997.  At the same time, 
the RO denied service connection for right eye myopia and 
lefty eye astigmatic presbyopia.  In January 1999, the 
veteran submitted a notice of disagreement with the initial 
disability evaluation assigned for the residuals of an eye 
injury.  After a statement of the case was produced in 
February 1999, he perfected this appeal for an increased 
rating for the residuals of an eye injury with the submission 
of VA Form 9 in March 1999.  The March 1999 VA Form 9 was 
also construed by the RO as a notice of disagreement with the 
denial of service connection for right eye myopia and left 
eye astigmatic presbyopia.  A statement of the case was 
mailed to the veteran in June 1999.  A statement which was 
received at the RO in January 2000 includes the issue of 
entitlement to service connection for mixed presbyopia, 
myopia and astigmatism.

The Board notes the veteran's substantive appeal for the 
claim of entitlement to service connection for right eye 
myopia and left eye astigmatic presbyopia was received more 
than one year after the date of the mailing of notification 
of the June 1998 rating decision and it was received more 
than 60 days after the date on which he was mailed the 
statement of the case.  38 C.F.R. § 20.302 (2000).  However, 
the RO issued a supplemental statement of the case in 
December 1999, which considered VA treatment records created 
during the one-year appeal period.  When a supplemental 
statement of the case is issued in response to evidence 
received within one year of the decision being appealed, the 
period for submitting the substantive appeal is extended by 
60 days from the date of issuance of the supplemental 
statement of the case.  VAOPGCPREC 9-97 (1997).  The 
representative's statement received within 60 days of the 
supplemental statement of the case constitutes a timely 
substantive appeal for the claim of entitlement to service 
connection for right eye myopia and left eye astigmatic 
presbyopia.

In December 1999, the RO granted an increased rating to 10 
percent for residuals of multiple imbedded foreign bodies in 
the eyes, effective June 16, 1997.  

In December 1999, the RO denied evaluations in excess of 10 
percent for residuals of a shell fragment wound to the left 
arm with retained foreign bodies and for residuals of an 
anterior fusion of the cervical spine.  At the same time, the 
RO denied service connection for cataracts.  In January 2000, 
the veteran's representative submitted a statement which has 
been construed as a notice of disagreement with the above 
referenced rating determinations.  

The issues of entitlement to service connection for cataracts 
and for right eye myopia and left eye astigmatic presbyopia 
and the issues of entitlement to a rating in excess of 10 
percent for residuals of a cervical spine anterior fusion and 
entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound to the left arm with retained 
foreign bodies are addressed in the remand portion of this 
decision.  

At the time of the December 2000 hearing conducted by the 
undersigned member of the Board, the veteran claimed 
entitlement to service connection for headaches.  This issue 
has been neither procedurally prepared nor certified for 
appellate review and is referred to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995). 


REMAND


In December 1999, the RO denied service connection for 
cataracts and also denied increased ratings for residuals of 
shell fragment wounds to the left arm and for residuals of a 
cervical spine disability.  Notice of the decision was mailed 
in December 1999.  In January 2000, the veteran submitted a 
statement which has been construed as a timely notice of 
disagreement pertaining to the three issues denied by the RO 
in December 1999.  The RO never promulgated a statement of 
the case in response to the veteran's timely filed notice of 
disagreement.  The Court has held that when there has been an 
initial RO adjudication of a claim and a notice of 
disagreement has been submitted with regard to the denial, 
the claimant is entitled to a statement of the case and the 
RO's failure to issue a statement of the case is a procedural 
defect requiring remand.  Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).  The RO must provide the veteran with a 
statement of the case pertaining to these issues.  

The RO denied service connection for right eye myopia and 
left eye astigmatic presbyopia in June 1998.  As noted in the 
introduction, the Board has found that the veteran has 
perfected an appeal with this denial of service connection.  
At the time of a December 2000 Board hearing, the veteran 
testified that he had been informed by health care 
professionals that his right eye myopia and left eye 
astigmatic presbyopia were the result of in-service eye 
trauma he experienced.  

There has been a significant change in the law during the 
pendency of these appeals.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The assistance to be provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to make 
a decision on the claim provided that there is competent 
evidence of a current disability, an indication that the 
disability or symptoms may be associated with the claimant's 
active military service and the record does not contain 
sufficient medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  

In the present case, there is competent evidence of current 
right eye myopia and left eye astigmatic presbyopia.  There 
is also evidence that the eye disorders may be associated 
with active duty based on the veteran's allegations of 
symptomatology he experienced.  No opinion as to the etiology 
of the eye disorders has been obtained.  The Board finds that 
the duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 requires the veteran to be afforded a 
VA examination to determine the extent and etiology of any 
eye disorder found on examination.  

The issue of entitlement to an original evaluation in excess 
of 10 percent for residuals of multiple imbedded foreign 
bodies in the left eye conjunctiva and right eye cornea is 
inextricably intertwined with the issues of entitlement to 
service connection for cataracts, and additional right eye 
disabilities.

Accordingly, the issues of entitlement to service connection 
for right eye myopia and left eye astigmatic presbyopia, 
entitlement to service connection for cataracts, entitlement 
to a rating in excess of 10 percent for residuals of a 
cervical spine anterior fusion and entitlement to a rating in 
excess of 10 percent for residuals of a shell fragment wound 
to the left arm with retained foreign bodies, are remanded 
for the following development:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for eye disorders, 
a cervical spine disability, or for 
residuals of shell fragment wounds to the 
left arm.  After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
evidence from all sources identified 
whose records have not previously been 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports. 

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The RO should arrange for an 
examination of the veteran to determine 
the extent and etiology of all eye 
disorders found on examination.  The 
examiner must review the claims files 
including this remand prior to completion 
of the examination report.  Any further 
indicated special studies should be 
accomplished.  The examiner should be 
requested to express an opinion as to 
whether it is at least as likely as not 
that any eye disorder found on 
examination is related to any incident of 
active duty.  Any opinions should be 
accompanied by a complete rationale.

4.  The RO must prepare and send the 
veteran and his representative a 
statement of the case on the issues of 
entitlement to service connection for 
cataracts, entitlement to a rating in 
excess of 10 percent for residuals of a 
cervical spine anterior fusion and 
entitlement to a rating in excess of 10 
percent for residuals of a shell fragment 
wound to the left arm with retained 
foreign bodies.  Notification should be 
included advising the veteran of the need 
to file substantive appeals within the 
requisite period of time if he wishes 
appellate review. 

5.  After undertaking any additional 
development deemed to be appropriate, the 
RO should then re-adjudicate the issue of 
entitlement to service connection for 
right eye myopia and left eye astigmatic 
presbyopia and, if the veteran files 
timely substantive appeals, entitlement 
to service connection for cataracts, 
entitlement to a rating in excess of 10 
percent for residuals of a cervical spine 
anterior fusion and entitlement to a 
rating in excess of 10 percent for 
residuals of a shell fragment wound to 
the left arm with retained foreign 
bodies.  

If any benefit requested for which an appeal has been 
perfected remains denied, the veteran and his representative 
should be furnished a supplemental statement of the case that 
includes all evidence received since the last supplemental 
statement of the case.  The veteran and his representative 
should then be given the opportunity to respond.  The veteran 
is advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





